DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Chen et al. for a “systems and methods for key fob motion based gesture commands” filed January 4, 2019 has been examined.  

Claims 1-6, 8-25 and 27-30 are pending.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Because this application is eligible for continued examination under 37 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous action is withdrawn pursuant to 37 CFR 1.114. The submission filed on March 30, 2021, has been entered.

Claims 1-6, 8-25 and 27-30 are allowed as indicated in the previous Office Action.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684